COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                          EL PASO

JESSE CASTANUELA,                                  )
                                                   )              No. 08-13-00041-CR
               Appellant,                          )
                                                   )    Appeal from Criminal District Court #4
vs.                                                )
                                                   )          Court of Tarrant County, Texas
THE STATE OF TEXAS,                                )
                                                   )              (TC# 1255124D)
               State.                              )
                                                   )


                                            ORDER

       The Appellant’s brief in the above styled and numbered cause was due June 21, 2013, the
Court having granted a third and final extension of time to file the brief until such date. As of this
date no brief has been filed.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to assure effective assistance of counsel, which
may include appointment of new counsel. The record of such hearing, including any orders and
findings of the trial judge, shall be certified and forwarded to this office on or before August 10,
2013.

       IT IS SO ORDERED this 10th day of July, 2013.


                                               PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.